                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CALVIN ROBINSON,

             Plaintiff,                             Case No. 20-cv-11326
                                                    Hon. Matthew F. Leitman
v.

PEOPLE OF THE
STATE OF MICHIGAN et al.,

          Defendants.
__________________________________________________________________/
       ORDER DIRECTING PLAINTIFF TO PAY THE REQUIRED
         FILING FEE OR COMPLETE AN APPLICATION TO
                 PROCEED IN FORMA PAUPERIS

      On March 29, 2020, Plaintiff Calvin Robinson filed this action in which he

seeks a writ of mandamus. (See Compl., ECF No. 1.) When Robinson filed his

Complaint, he neither paid the required filing fee nor submitted an application to

proceed in forma pauperis. The Court thereafter issued a notice to Robinson

informing him that he had failed to pay the required fee. (See Notice, ECF No. 2.)

The notice directed Robinson to either pay the fee or file an application for in forma

pauperis status within seven days. (See id.) Robinson did neither. Instead, on June

5, 2020, he sent an unsworn letter to the Court in which he said that he was indigent.

(See Ltr., ECF No. 4.) That letter is insufficient to grant Robinson in forma pauperis

status. It was not completed under the penalty of perjury, and it does not include all


                                          1
of the information that the Court requires in order to determine whether to grant

Robinson in forma pauperis status.

      Accordingly, IT IS HEREBY ORDERED that, by no later than July 1, 2021,

Robinson shall either (1) pay the required filing fee or (2) file a completed and signed

application to proceed in forma pauperis with the Court.              For Robinson’s

convenience, the Court will include a blank application when it mails him a copy of

this order. If Robinson fails to comply with this order, the Court will dismiss this

action without prejudice.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: June 2, 2021



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 2, 2021, by electronic means and/or ordinary
mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-3794




                                           2
